Citation Nr: 0405913	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  97-10 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of 
adenocarcinoma of the rectum, to include as due to herbicide 
exposure.

2.  Entitlement to service connection for residuals of basal 
cell carcinoma of the right ear, to include as due to 
herbicide exposure.

3.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.

4.  Entitlement to service connection for a ruptured eardrum.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(the RO).  

Procedural history

The veteran served on active duty from November 1951 to 
December 1967.  Service in Vietnam is indicated by the 
evidence of record. 

In July 1995, the RO received the veteran's claim of 
entitlement to service connection for adenocarcinoma of the 
rectum, basal cell carcinoma of the right ear, and skin rash, 
all claimed as due to herbicide exposure.  In an August 1996 
rating decision, the RO denied the claims.  The veteran 
disagreed with the August 1996 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
April 1997. 

In April 1997, the RO received the veteran's claim of 
entitlement to service connection for residuals of a 
perforated eardrum.  In a December 1999 rating decision, the 
RO denied the claim.  The veteran disagreed with the December 
1999 rating decision and perfected his appeal as to this 
issue in August 2001.

The veteran testified at a local RO hearing as well as at a 
personal hearing chaired by the undersigned Veterans Law 
Judge which was conducted at the RO in August 2001.  
Transcripts of both hearings are associated with the 
veteran's VA claims folder.  In November 2001 and again in 
March 2003, the Board remanded this case for additional 
evidentiary development.  

Issues not on appeal

A number of other issues have been raised during the lengthy 
course of this appeal.  As explained immediately below, some 
of the claims have been granted while the veteran has not 
chosen to pursue others.  Only the four issues listed in the 
title page of this decision are currently on appeal.

In April 1997 the veteran perfected an appeal as to the RO's 
denial of service connection for posttraumatic stress 
disorder (PTSD).  However, in March 2000, the RO issued a 
decision granting service connection for PTSD, which was 
considered a full grant of the benefit sought on appeal.  The 
veteran has not appealed that decision, and accordingly it 
will be addressed no further in this decision.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability].

In addition to remanding the issues listed above, the Board's 
November 2001 decision included a decision on the merits as 
to the issue of entitlement to service connection for 
residuals of broken ribs.  The Board's decision is final.  
See 38 C.F.R. § 20.1100 (2002).  Accordingly, that issue will 
be addressed no further in this decision.

In August 2001, the veteran attempted to reopen previously 
denied claims of entitlement to service connection for 
diabetes and for hepatitis.  In an August 2002 rating 
decision, the RO denied the claim of entitlement to service 
connection for hepatitis and granted the claim of entitlement 
to service connection for diabetes.  The veteran did not 
disagree with the August 2002 rating decision.
 
The March 2003 Board decision also remanded issues of 
entitlement to service connection for hearing loss and for 
disorders of the knees and back.  In a November 2003 rating 
decision, the RO granted service connection for hearing loss, 
tinnitus, a back disorder and right and left knee disorders.  
To the Board's knowledge, the veteran has not appealed those 
decisions and they will not be further addressed here.  See 
Grantham, supra.


FINDINGS OF FACT

1.  Competent medical evidence does not reveal that the 
veteran's claimed residuals of adenocarcinoma of the rectum 
are related to his military service, to include exposure to 
herbicides.

2.  Competent medical evidence does not reveal that the 
veteran's claimed residuals of basal cell carcinoma of the 
right ear are related to his military service, to include 
exposure to herbicides.

3.  Competent medical evidence does not reveal that the 
veteran's claimed skin disorder is related to his military 
service, to include exposure to herbicides.

4.  Competent medical evidence does not reveal that a right 
ear disorder other than hearing loss and tinnitus is causally 
related to the veteran's military service.


CONCLUSIONS OF LAW

1.  Residuals of adenocarcinoma of the rectum were not 
incurred as a result of the veteran's active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Residuals of basal cell carcinoma of the right ear were 
not incurred as a result of the veteran's active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  A skin disorder was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  A right ear disorder was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
residuals of adenocarcinoma of the rectum, residuals of basal 
cell carcinoma of the right ear and a skin disorder (other 
than the basal cell carcinoma).  He also seeks service 
connection for a ruptured right eardrum.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

The former well grounded claim requirement 

The RO initially denied the veteran's claims of entitlement 
to service connection for a skin rash and for a right ear 
disorder by finding that the claims were not well grounded.  
Further, the RO found that the claims of entitlement to 
service connection for adenocarcinoma of the rectum and for 
basal cell carcinoma of the right ear were not well grounded 
in a March 2000 supplemental statement of the case (SSOC).  

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in which the Court held that 
VA could not assist in the development of a claim that was 
not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

After notifying the veteran of the evidence needed to 
substantiate his claims, in the June 2001 statement of the 
(SOC) the RO denied service connection for adenocarcinoma of 
the rectum, basal cell carcinoma of the right ear and a skin 
rash based on the substantive merits of the claim.  
Similarly, in the May 2001 SSOC, the RO denied the claim of 
entitlement to service connection for an ear disorder on the 
substantive merits.  Thus, any procedural defect contained in 
past RO adjudications which applied the now obsolete well 
groundedness standard has since been rectified.  The veteran 
was given the opportunity to submit evidence and arguments in 
response.  The Board finds, therefore, that it can consider 
the substance of the veteran's appeal without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by means of 
various RO rating decisions, statements of the case and 
supplemental statements of the case, as well as the Board's 
November 2001 and March 2003 remands, of the pertinent law 
and regulations, of the need to submit additional evidence on 
his claims, and of the particular deficiencies in the 
evidence with respect to his claims.  Moreover, the Board's 
November 2001 remand specifically identified the need for 
medical nexus evidence with respect to the veteran's claimed 
rectal cancer, basal cell carcinoma and skin disorder.  

More significantly, a letter was sent to the veteran in June 
2002, with a copy to his representative, which specifically 
referenced the VCAA.  Crucially, the veteran was informed by 
means of the June 2002 letter as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  

While the Board acknowledges that the June 2002 notification 
letter was sent after initial AOJ adjudication of the claims, 
which may not be consistent with 38 U.S.C.A. § 5103(a), the 
Board notes that the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The Board 
believes that, where the initial AOJ decision was made prior 
to the enactment of the VCAA, there is no requirement that 
the notice required by the VCAA be sent prior such initial 
AOJ adjudication.  Such a requirement would clearly be in 
defiance of logic.  
In any event, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
While the notice provided to the veteran on June 2002 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was provided to the veteran.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  Based on 
these facts, there was no prejudicial error.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the RO obtained the veteran's service medical 
records and VA outpatient treatment records; the veteran was 
afforded VA examinations in May 1996, November 2002 and June 
2003; and additional opinions were obtained in January and 
September 2003.  The veteran identified records from 
Vanderbilt Medical Center in July 1995 and the RO requested 
these records in August 1995.  Those records were received in 
September 1995.  The veteran submitted records from the 
Scripps Clinic in November 1997 and additional records from 
an Air Force study in November 1998.  The RO requested 
additional records from the Scripps clinic in March 1999, but 
received notice that no records were on file there.  
Similarly, the RO requested records from the Brooke Army 
Medical Center in May 1999 but was notified that no records 
existed.  In response to the November 2001 Board remand, the 
veteran submitted duplicates of evidence already of record.  

There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  In 
December 2003, the veteran submitted a Form 21-4138 stating 
that he had no additional evidence to submit and wanted his 
appeal forwarded to the Board.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The record shows that the veteran was afforded a 
hearing before a RO hearing officer in August 2000, and he 
presented personal testimony before the undersigned at a 
hearing conducted at the RO in August 2001.  The veteran's 
representative has submitted written argument on his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

For certain chronic disorders, including cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - herbicide exposure 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2003).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcoma (includes adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma).  

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.

A disease associated with exposure to certain herbicide 
agents listed in § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service, provided that such 
disease shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a) (2003).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

The Secretary has published a list of specific conditions for 
which a presumption of service connection based on exposure 
to herbicides used in Vietnam during the Vietnam era is not 
warranted.  These include skin cancer, gastrointestinal 
tumors, and any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted.  See Notice, 64 Fed. Reg. 59232-
59243 (1999).  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

1.  Entitlement to service connection for residuals of basal 
cell carcinoma of the right ear, to include as due to 
herbicide exposure.

2.  Entitlement to service connection for residuals of 
adenocarcinoma of the rectum, to include as due to herbicide 
exposure.

3.  Entitlement to service connection for a skin rash, to 
include as due to herbicide exposure.

The veteran is seeking service connection for residuals of 
adenocarcinoma of the rectum, residuals of basal cell 
carcinoma of the right ear and for a skin disorder.  His 
essential contention is that these conditions are related to 
herbicide exposure in Vietnam during his active service.  

As these issues involve similar theories of entitlement, 
similar factual backgrounds and in many cases similar 
evidence, to avoid repetition, the Board will address these 
issues in a common discussion, pointing out where necessary 
any pertinent distinctions with respect to the separate 
issues.

As discussed by the Board above, in order to establish 
service connection for a claimed disorder, there must be (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson, 
supra.

With respect to Hickson element (1), the Board notes 
initially that it does not appear from a review of the recent 
evidence that the veteran currently has either basal cell 
carcinoma of the right ear or adenocarcinoma of the rectum.  
However, the evidence clearly shows that the veteran suffered 
from these disorders in the past.  Surgical records show that 
the veteran underwent a subtotal colectomy in October 1995 
with subsequent chemotherapy treatments.  A May 1999 surgical 
note shows that the veteran remained free of adenocarcinoma 
of the rectum after his 1995 procedure.  
Similarly, clinical records show that the veteran had a basal 
cell carcinoma removed from his right ear in 1987, which 
subsequently recurred in 1991.  A February 1995 report shows 
that it was excised again at that time.  Subsequent records 
do not reveal any recurrence after that.  Accordingly, the 
Board believes that these issues are more appropriately 
phrased as claims for residuals, rather than as claims for 
the disorders themselves.  Hickson element (1) is met with 
respect to both the claim for residuals of adenocarcinoma of 
the rectum and the claim for residuals of a basal cell 
carcinoma of the right ear.  

Similarly, there is no question that the veteran has a 
current diagnosis of a skin disorder, as shown by diagnoses 
in November 2002 and September 2003 VA examination reports.  
Accordingly, the first Hickson element is met for this claim.
The Board further observes that the precise nature of the 
skin disability is somewhat unclear. The only specific 
diagnosis of record is xerosis (abnormal dryness of the 
skin).  The Board will read the veteran's claim as 
encompassing any skin disorder aside from the basal cell 
carcinoma. 

Presumptive service connection due to Agent Orange exposure

The veteran's service records show that he served in Vietnam 
during the Vietnam War.  The Board will therefore initially 
discuss whether service connection can be granted based on 
presumptions found in the law and regulations.  These 
presumptions have been explained above.

The veteran served in Vietnam, so exposure to herbicides is 
presumed.  
See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2003).
Hickson element (2) is therefore presumptively met.

The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) for Agent Orange exposure are specified 
with precision.  The disorders for which service connection 
are sought must be specified at 38 C.F.R. § 3.309(e) in order 
for the veteran to enjoy the presumption of service 
incurrence thereunder.

The veteran has been diagnosed with residuals of 
adenocarcinoma of the rectum, residuals of basal cell 
carcinoma of the right ear and a skin disorder of unknown 
etiology, also diagnosed as xerosis.  The disabilities 
specified at 38 C.F.R. § 3.309(e) do not include these 
conditions.  In particular, there is no suggestion in the 
medical records that the veteran's skin disorder is chloracne 
or any other skin disorder which is associated with exposure 
to herbicides.   

As noted by the Board above, the Secretary has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  The Secretary has specifically 
found that a presumption of service connection based on 
exposure to herbicides used in Vietnam during the Vietnam era 
is not warranted for skin cancers and gastrointestinal 
tumors.  Therefore, although the veteran is presumed to have 
been exposed to herbicides in Vietnam, he is not presumed to 
be entitled to service connection for residuals of 
adenocarcinoma of the rectum, residuals of a basal cell 
carcinoma of the right ear or for a skin disorder based on 
such exposure.

In short, although Hickson element (1) is met with respect to 
the three claimed disabilities, and Hickson element (2) is 
met due to the statutory presumption on exposure to 
herbicides in Vietnam, Hickson element (3) is not met because 
the claimed disabilities are not presumed to have been 
associated with herbicide exposure.

This does not end the Board's inquiry, however.



Direct service connection

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
See Combee, 34 F.3d at 1043-1044.  Thus, the Board must 
additionally consider whether the veteran is entitled to 
service connection for residuals of adenocarcinoma of the 
rectum, residuals of basal cell carcinoma of the right ear, 
and for a skin disorder, under the regular criteria for 
service connection.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.  As discussed above, 
element (1) is met for all three claimed disabilities.

With respect to element (2), the veteran's service medical 
records are entirely silent as to complaints, treatment or 
diagnosis of adenocarcinoma of the rectum, a basal cell 
carcinoma of the right ear or for a skin disorder in service.  
The veteran's separation examination in December 1967 shows 
normal findings for the rectum and anus, for the head, face, 
neck and scalp, and for the upper extremities and skin.  The 
veteran's report of medical history shows his statement that 
he had no history of skin diseases or intestinal trouble.  

The Board additionally observes that there is no medical 
evidence of cancer within the one year presumptive period 
after service.  See 38 C.F.R. § 3.309(a).  Examination 
reports from September 1968, September 1969 and October 1970 
all show normal findings for the rectum and anus, for the 
head, face, neck and scalp, and for the upper extremities and 
skin.

Thus, Hickson element (2) is not met with respect to in-
service disease.  
Hickson element (2) is, however, met as to in-service injury, 
that is exposure to herbicides.  As discussed above, such 
exposure is presumed under 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307 by the veteran's presence in Vietnam during the 
Vietnam War.  

With respect to element (3), medical nexus, the question 
presented in this case is essentially medical in nature.  The 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  
 
With respect to adenocarcinoma of the rectum, no medical 
evidence purports to relate this disorder to herbicide 
exposure or to the veteran's military service.  A January 
2003 addendum to the November 2002 examination VA concluded 
that it is less likely than not that the adenocarcinoma is 
related to the veteran's military service, including 
herbicide exposure.  The examiner could identify no medical 
literature to support such a link.  

With respect to basal cell carcinoma of the right ear, no 
medical evidence purports to relate this disorder to 
herbicide exposure or to the veteran's military service.  
Further, a June 1995 clinical record notes, in conjunction 
with a reference to the veteran's excision of a carcinoma of 
the right ear, a finding of repeated solar exposure secondary 
to recreational activity.  Military service is not mentioned 
as a factor.

With respect to the skin disorder, no medical evidence 
purports to relate this disorder to herbicide exposure or to 
the veteran's military service.  The November 2002 medical 
examiner specifically determined that the etiology of the 
disorder was unknown, but did not suggest that the veteran's 
military service decades earlier was a factor.  The September 
2003 VA examiner stated his opinion that it was unlikely that 
the skin disorder was related to Agent Orange exposure.  

In short, no medical evidence supports the proposition that 
there is a nexus between the veteran's military service and 
any of the three claimed disorders.  On the contrary, the 
medical opinion evidence of record is against the veteran's 
claim. 

The Board has also reviewed an article submitted by the 
veteran, which summarizes a 1996 Air Force Health study on 
the health effects in Air Force Personnel following exposure 
to herbicides.  The veteran stated that he was a participant 
in this study.  Such articles can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine, 9 Vet. App. at 523.

While the article submitted by the veteran is generally 
relevant to the effects of herbicide exposure, it does not 
discuss whether the particular disorders claimed by the 
veteran are in fact related to herbicide exposure.  As such, 
despite the fact that the veteran may have participated in 
the study, the information submitted has no probative value 
with respect to the question of medical nexus in this case. 

The Board acknowledges the veteran's contention in his 
December 1996 notice of disagreement and at his August 2001 
hearing that he was briefed at Scripps Research Clinic in 
1987 and 1992 that he had a high level of dioxin in his blood 
and body fat.  He further stated that he was told that the 
skin blisters and basal cell carcinoma were probably caused 
by Agent Orange.  Similarly, in his April 1997 substantive 
appeal the veteran stated that Dr. S. at Vanderbilt agreed 
that his basal cell carcinoma was caused by dioxin and Agent 
Orange exposure.  However, the veteran has not submitted any 
documentation of such an opinion, despite notification in 
November 2001 that such information was necessary.  The 
documentation actually obtained from Scripps has been 
reviewed and it does not provide such a nexus opinion, nor 
does it in any way support the veteran's contention with 
respect to nexus.  The veteran's account of these opinions, 
filtered through a layperson's sensibilities, is not 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).

The veteran himself has reached the conclusion that his 
residuals of adenocarcinoma of the rectum, residuals of basal 
cell carcinoma of the right ear and his skin disorder must be 
related to herbicide exposure in service.  However, it is now 
well established that as a lay person without medical 
training he is not considered competent to offer opinions 
regarding matters such as medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992); see also 
38 C.F.R. § 3.159(a)(1) (2003) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's own 
opinion is accordingly lacking in probative value.

In short, the Board finds that the competent and probative 
medical evidence of record does not support the relationship 
contended by the veteran for any of the three claimed 
disorders.  The third Hickson element is not satisfied, and 
the veteran's claims fail on that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that a preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
residuals of adenocarcinoma of the rectum, residuals of basal 
cell carcinoma of the right ear and a skin disorder.  The 
benefits sought on appeal are accordingly denied.

4.  Entitlement to service connection for residuals of a 
ruptured right eardrum.

The veteran also seeks service connection for residuals of a 
ruptured right eardrum.  In his August 1995 claim, the 
veteran contended that, during a July 1965 flight, as the 
plane descended, the veteran, suffering from sinus 
congestion, developed a blockage in his right hear which 
caused his eardrum to rupture.  

The Board initially observes that the disability for which 
the veteran is seeking service connection, a ruptured right 
eardrum, is separate and distinct from the residuals of basal 
cell carcinoma of the right ear which was discussed 
immediately above. 

The Board again notes, as it did in the Introduction, that 
the veteran has recently [in November 2003] been granted 
service connected for right ear hearing loss and for 
tinnitus.  The Board believes that the grant of service 
connection for hearing loss and tinnitus during the course of 
this appeal essentially resolves this issue.  In other words, 
while this issue has been developed separately from the 
hearing loss and tinnitus issues, the veteran has 
consistently pointed to hearing loss as the principal 
manifestation of the claimed in-service eardrum injury.  
However, as the veteran has not withdrawn his appeal as to 
this issue, the Board will consider whether there are any 
other current residuals for which service connection is 
warranted.  

With respect to the first Hickson element, current 
disability, a November 2002 VA examination report contains a 
finding of a small midline perforation of the right tympanic 
membrane.  However, examinations conducted prior to and after 
the November 2002 examination do not show such a perforation.  
A May 1996 VA examination showed a normal right tympanic 
membrane.  A July 2000 audiology note contains a finding of 
excessive tympanic membrane movement in the right ear; 
however, a perforated eardrum was not found on examination, 
but was reported as part of the veteran's historical account 
only.  Crucially, a June 2003 examination, the most recent of 
record  showed that both tympanic membranes were within 
normal limits, without any evidence of scarring.  

Moreover, no examination or medical report shows show any 
related disability of the right ear.  Indeed, the November 
2002 hearing examiner described the veteran's chief 
complaints as bilateral hearing loss and tinnitus.  The 
veteran reported difficulty understanding speech and no other 
problems.  
  
After a thorough review of the record, the Board can identify 
no current disability of the right ear with the exception of 
hearing loss and tinnitus, which as noted above have already 
been service connected.  As discussed above, while there is 
some conflict in the evidence with respect to whether the 
veteran currently has a perforated eardrum, the Board finds 
that a preponderance of the evidence is against such a 
finding.  Further, even if a perforated eardrum was 
demonstrated, the evidence does not establish that any 
additional disability, beyond hearing loss and tinnitus, has 
resulted from the alleged perforated eardrum.  To separately 
service connect the perforated eardrum, even it was 
demonstrated to exist, would constitute prohibited 
pyramiding.  See 38 C.F.R. § 4.14 (2003).

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service- connected disease or injury to cases where such 
incidents had resulted in a disability.  A "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).
  
The Board finds therefore that the medical evidence of 
record, although in conflict as to whether the veteran has a 
perforated eardrum, does not in fact establish any additional 
disability for the veteran's right ear for which service 
connection has not already been established.  Accordingly, 
the first Hickson element is not met, and the veteran's claim 
fails on that basis alone.  

For the sake of completeness, the Board will also briefly 
address the remaining two Hickson elements.  

With respect to Hickson element (2), the evidentiary record 
does not support that such disability was incurred in or is 
related to service.  Service medical records do not show that 
a ruptured right eardrum in service.  However, the veteran 
was treated for serous otitis in the right ear in August 
1967, which occurred when the veteran's ears became blocked 
during a descent.  The veteran was incapacitated from flying 
for 29 days.  [This may be the incident the veteran recalls.]  
However, the separation examination in December 1967 
contained normal findings for the ears.  

The veteran himself contends that he experienced a perforated 
eardrum during service.  Although the veteran is competent to 
report that he experienced ear problems during service, he 
cannot opine on medical matters such as diagnosis.  
See Espiritu, supra.  As alluded to above, the Board has no 
reason whatsoever to doubt that the veteran experienced an 
episode of ear blockage in 1967; however, there is no 
indication in his service medical records that there was a 
perforated eardrum or that there were any permanent residuals 
from that incident.   
Because there is no indication from the service medical 
records that the veteran in fact suffered a perforated 
eardrum in service, or that he incurred any chronic injury or 
disease of the right ear in service, the Board concludes that 
the second Hickson element is not met.

With respect to the third Hickson element, medical nexus, the 
Board can identify no competent medical evidence which 
purports to relate any current non-service connected 
disability of the right ear to the veteran's military 
service.  The veteran's account of having ruptured his 
eardrum in service has been frequently reported in medical 
reports and examinations; however, no medical professional 
expressed an opinion that any current disability other than 
hearing loss and tinnitus is related to the veteran's 
service.  

The primary evidence in support of the veteran's claim comes 
from his own contentions.  However, as explained elsewhere in 
this decision, the veteran is not competent to render a 
medical nexus opinion.  
 
The Board additionally observes in passing that although 
under certain circumstances a showing of continuity of 
symptomatology after service may assist in determining that a 
medical nexus exists, see 38 C.F.R. § 3.303(b), in this case 
there is no evidence of continuity of symptomatology after 
service.  After the veteran's separation from active military 
service, flight examinations conducted in November 1966, 
September 1968, September 1969 and October 1970 showed  
normal findings for the ears.  

Moreover, in Voerth v. West, 13 Vet. App. 117 (1999), the 
Court stated that section 3.303(b) does not relieve a 
claimant of the burden of providing a medical nexus.  As 
discussed above, such competent medical evidence is lacking 
in this case.

In summary, the third Hickson element is also not met.  None 
of the three elements are thus met.

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran has a right 
ear disorder other than the previously service-connected 
hearing loss and tinnitus due to his military service.  The 
veteran's claim of entitlement to service connection for a 
right ear disorder is accordingly denied.


ORDER

Service connection for residuals of adenocarcinoma of the 
rectum is denied.

Service connection for residuals of basil cell carcinoma of 
the right ear is denied.

Service connection for a skin disorder is denied.

Service connection for an ear disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



